Citation Nr: 0332689	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  99-15951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for acne 
cystica of the face and back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel






INTRODUCTION

The veteran had active service from March 1946 to February 
1948.  This case came to the Board of Veterans' Appeals 
(Board) from a January 1997 RO decision which granted service 
connection and a 30 percent rating for cysic acne of the face 
(which the RO subsequently described as acne cystica of the 
face and back); the veteran appeals for a higher rating for 
the condition.  The Board remanded the case in November 2000 
for additional development.  In a March 2003 decision, the 
Board denied the claim for a higher rating.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  A July 2003 joint motion by the parties (the 
veteran and the VA Secretary) requested the Court to vacate 
and remand the Board decision; an August 2003 Court order 
granted the joint motion.  

The Board notes that the only issue properly before the Board 
at this time is entitlement to a higher rating for acne 
cystic.  Documents in a "temporary folder" recently 
provided by the RO indicate that the veteran is pursuing 
other claims and appeals, but those matters are still being 
processed by the RO and are not presently before the Board 
for appellate review.


REMAND

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate his claim for a higher 
rating for acne cystica, including what portion he is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003).

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim for a higher rating 
for acne cystica, including notice as to 
what portion he is to provide and what 
portion the VA is to provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claim for a higher rating for 
acne cystica.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


